DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 7/30/20 has been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the auxiliary device" in the second to last line.  There is insufficient antecedent basis for this limitation in the claim. This appears to be a typographical error. The limitation will be interpreted as being directed to “the auxiliary device case.” Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Orishima et al. (US 2015/0380756) in view of Tsukamoto (US 2015/0634782).
Orishima teaches a fuel cell module comprising:
a fuel cell, or cell stack (10) as a power generator, configured to perform power generation by consuming a fuel gas, or reformed gas, and an oxygen containing gas, or air, supplied to the fuel cell, and discharge a fuel exhaust gas and an oxygen containing exhaust gas (Figure 2, [0042]);
a reformer (20) configured to reform raw fuel (methane-series gas such as city gas) using water vapor (steam), and produce the fuel gas (reformed gas) provided to the fuel cell (10) (Figure 2, [0047]);
an evaporator (30) configured to evaporate water to produce water vapor (steam) supplied to the reformer (Figure 2, [0040]); and
a combustor (25) configured to combust the fuel exhaust and oxygen-containing exhaust inside a combustion chamber to produce a combustion exhaust gas (exhaust gas) (Figure 2, [0046]).


Tsukamoto teaches a fuel cell module including an auxiliary device case, or casing (74), which accommodates two stages of a reformer (22a, 22b) and an exhaust gas combustion chamber (26) (Figure 3, [0058]). Tsukamoto further teaches an evaporator (25) (Figure 3, [0045]).
Tsukamoto teaches that it is desirable to provide the reformer and combustor in a separate case from the fuel cell in order to prevent heat exchange between the fuel cell and the reformer, which can degrade reforming performance and cause non-inform temperature distribution in the fuel cell, deteriorating the stack ([0015]). Further, Tsukamoto teaches that it is desirable to provide the combustor in the position shown in Figure 3 in order to efficiently transmit heat to the reformer ([0016]).
It would have been obvious to the skilled artisan to place the reformer, evaporator, and combustor of Orishima in an auxiliary case such as suggested by Tsukamoto in order to realize the benefits discussed above. Additionally, the skilled artisan be motivated to place the evaporator (30), reformer (20), and combustor (25) of Orishima in the arrangement of the reformers (22a, 22b) and combustor (26) of Tsukamoto for the reasons discussed above, and because the reformer, evaporator, and combustor of Orishima are provided in similar arrangement already. In other words, the skilled artisan would be motivated to substitute the evaporator (30), reformer (20), and combustor (25) of Orishima for the reformer (22a), reformer (22b), and combustor (26) in a casing (74) such as taught by Tsukamoto. In this substitution, the auxiliary device case of Orishima in view of Tsukamoto meets all of the auxiliary device case limitations of claim 1:

    PNG
    media_image1.png
    690
    772
    media_image1.png
    Greyscale

With further regard to claim 1, it is easily seen above that the ends of both the evaporator and the reformer are spaced apart.

Regarding claims 6 and 7, Orishima in view of Tsukamoto teaches the module of claim 1. Tsukamoto further teaches legs (83) used to provide a space between the bottom of the reformer components (22a, 22b) and the inner bottom surface of the casing (74) in order to circulate combustion exhaust, but fails to teach specifically a space between the bottom of the combustor and the inner bottom surface of the casing (74).
.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Orishima in view of Tsukamoto as applied to claim 1 above, and further in view of Makoto (JP 5730683).
The teachings of Orishima and Tsukamoto as discussed above are incorporated herein.
Orishima in view of Tsukamoto teaches the fuel cell module of claim 1 but fails to teach at least part of the walls of the auxiliary device case is provided with uneven sections configured to absorb heat deformation.
Makoto teaches a case for a fuel cell including parts of the walls configured to absorb heat deformation (70D, 70E) (abstract, Figures 8-9).
It would have been obvious to substitute the known uneven wall portions of Makoto in the module of Orishima in view of Tsukamoto and the results would have been predictable. MPEP 2143 I B

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Orishima in view of Tsukamoto as applied to claim 1 above, and further in view of Lusardi (US 2020/0355111).
The teachings of Orishima and Tsukamoto as discussed above are incorporated herein.
Regarding claim 3, Orishima in view of Tsukamoto teaches the fuel cell module of claim 1. Orishima in view of Tsukamoto further teaches an outer wall surface of one side of the combustor spaced apart from the evaporator to allow for flow, and a common wall between the combustor and the reformer:

    PNG
    media_image2.png
    690
    772
    media_image2.png
    Greyscale


With further regard to claim 3, Orishima in view of Tsukamoto is silent on the internal structure of the chamber of the combustor.
Lusardi teaches a combustor for use in a module comprising a fuel cell (160) including at least two combustion chambers, or cylinders (116) (Figure 2, [0023]).
It would have been obvious to substitute the known combustor structure of Lusardi for the combustor of Orishima in view of Tsukamoto and the results of the substitution would have been predictable. MPEP 2143 I B
Further, it would have been obvious to the skilled artisan to arrange the chambers of the combustor of Orishima in view of Tsukamoto and Lusardi to determine the optimum position of the 

As for claim 4, the auxiliary device case of Orishima in view of Tsukamoto teaches the claimed structural limitations, see below:

    PNG
    media_image3.png
    690
    772
    media_image3.png
    Greyscale





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALIX ECHELMEYER EGGERDING whose telephone number is (571)272-1101. The examiner can normally be reached 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALIX E EGGERDING/               Primary Examiner, Art Unit 1729